DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sandon Duncan on 01/03/2022.

The application has been amended as follows: 
1. (Currently Amended) An implantable prosthetic heart valve that is radially collapsible to a radially collapsed configuration and radially expandable to a radially expanded configuration, the prosthetic heart valve comprising: 
a radially collapsible and radially expandable annular frame having an inflow end portion defining an inflow end of the frame that is configured to receive antegrade blood flow into the prosthetic heart valve when implanted within a patient's body in the radially expanded configuration, and the annular frame also having an outflow end portion defining an outflow end of the frame opposite the inflow end of the frame; 
a leaflet structure positioned within the frame; and 
an outer fabric skirt extending around an outer surface of the inflow end portion of the frame; 
wherein the outflow end portion of the frame comprises a single outflow row of openings, single outflow row of openings includes commissure openings and additional enclosed openings positioned circumferentially between the commissure openings, wherein the leaflet structure is coupled to the commissure openings; 
wherein the prosthetic heart valve has the radially collapsed configuration for delivery into the patient's body, and in the radially collapsed configuration an outer diameter of the inflow end portion of the frame is smaller than the outer diameter of an outflow end portion of the frame.  

15. (Currently Amended) An assembly comprising: 
a delivery apparatus comprising a shaft and a balloon on the shaft; and 
a prosthetic heart valve mounted on the balloon on the shaft in a radially collapsed configuration; 
wherein the prosthetic heart valve is radially collapsed to the radially collapsed configuration for delivery into a patient and is radially expandable to a radially expanded configuration for implantation in the patient by inflation of the balloon; wherein the prosthetic heart valve comprises: Page 4 of 9THVVA-6412US077487-84463-08 Application Number 16/516,089
an annular frame that is radially collapsed and is radially expandable, the frame having an inflow end portion defining an inflow end of the frame, the inflow end of the frame being configured to receive antegrade blood flow into the prosthetic heart valve when the prosthetic heart valve is implanted in the patient in the expanded configuration, and the frame also having an outflow end portion defining an outflow end of the frame opposite the inflow end of the frame, wherein the outflow end portion of the frame comprises a single outflow row of openings, and the single outflow row of openings includes commissure openings and additional enclosed openings positioned circumferentially between the commissure openings; 
a leaflet structure positioned within the frame and coupled to the commissure openings; and
an outer fabric skirt extending from the inflow end of the frame along an outer surface of the inflow end portion of the frame; 
wherein an outer diameter of the inflow end 

18. (Currently Amended) An annular frame for a prosthetic heart valve, the frame being radially collapsible and radially expandable and having an inflow end portion defining an inflow end of the frame that is configured to receive antegrade blood flow into the frame when implanted within a patient's body in a radially expanded configuration, and the frame also Page 5 of 9T[HVVA-6412US077487-84463-08Application Number 16/516,089having an outflow end portion defining an outflow end of the frame opposite the inflow end of the frame; 
wherein the outflow end portion of the frame comprises a single outflow row of openings, and the single outflow row of openings includes commissure openings and additional enclosed openings positioned circumferentially between the commissure openings; 
wherein the frame is configured to support a leaflet structure positioned inside of the frame and coupled to the commissure openings, and the frame is configured to support an outer fabric skirt extending around an outer surface of the inflow portion of the frame; 
wherein the frame has a radially collapsed configuration while mounted on a balloon for delivery into the patient's body, and in the radially collapsed configuration an outer diameter of the inflow end portion of the frame is smaller than the outer diameter of an outflow end portion of the frame.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771